Beewsteb, J.
(dissenting). I dissent and vote for an affirmance of the judgment appealed from. There was ample evidence to support a conviction of the count which charged a violation of subdivision 2 of section 1865 of the Penal Law. Such a felony could be committed even though the falsification of the account was not made to conceal a misappropriation.
Heepebhah and Postee, JJ., concur with Laweehce, J.; Beewsteb, J., dissents in a memorandum; Hill, P. J., not voting.
Judgment of conviction reversed on the law and facts, and indictment dismissed.